                                        Craig R. Brittain
                                          Case
                                        8625      4:19-cv-00114-YGR
                                              E. Sharon Dr.         Document 67
                                                                             60 Filed 08/16/19
                                                                                      03/15/19 Page 1 of 2
                                                                                                         6
                                   1
                                        Scottsdale, AZ, 85260
                                        (602) 502-5612
                                   2    craig@brittainforsenate.com
                                        craigrbrittain@gmail.com
                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRAIG R. BRITTAIN, AN INDIVIDUAL AND        CASE NO. 19-cv-00114-YGR
                                         U.S. SENATE CANDIDATE IN ARIZONA; AND
                                         BRITTAIN FOR U.S. SENATE, A CAMPAIGN
                                   8     COMMITTEE,
                                                                                     NOTICE OF APPEAL
                                                                                     ORDER RE:
                                                                                       (1) GRANTING PLAINTIFFS’ MOTION
                                   9                 Plaintiffs,                           FOR ELECTRONIC CASE FILING
                                                                                       (2) DENYING PLAINTIFFS’ MOTION TO
                                  10           vs.                                          RANSFER CASE
                                                                                       (3) SETTING BRIEFING SCHEDULE
                                         TWITTER, INC., A CALIFORNIA
                                  11     CORPORATION,                                Re: Dkt. No. 52
                                  12                 Defendant.
Northern District of California




                                  13
 United States District Court




                                  14   I. Notice of Appeal to the 9th Circuit Court of Appeals
                                  15   Plaintiff files the following Notice of Appeal to this Court. The Court has erred
                                  16   in its rulings regarding the Defendant's status as a self-declared public forum,
                                  17   ignored the precedential status of cases like Knight First Amendment Institute
                                  18   v. Trump, and generally reached a conclusion that does not reflect case law
                                  19   in this matter. Summarily, this Court has also ignored the presence of multiple
                                  20   antitrust investigations in this matter and demanded a burden of proof far beyond
                                  21   what the Plaintiff requires to make his case, while denying him access to
                                  22   reasonable Discovery set forth in the MIDP protocols. Whether it is due to this
                                  23   Court's lack of experience in the matter or lack of jurisdiction, or both, it is clear
                                  24   that this matter cannot be resolved in this venue, and may require even the
                                  25   Supreme Court of the United States. Additionally, this Court has failed to provide
                                  26   hearings, discourse or any sort of bearing, showing a clearcut bias for the Defendant
                                  27   which does not reflect reasonable expectations of practice.
                                  28
     Case 4:19-cv-00114-YGR Document 67 Filed 08/16/19 Page 2 of 2
                                                             Page 17 of 17

1       Similarly, this Court does not actually rule on any of the Plaintiff's evidence,
2       including proven legitimate and admissible video/photographic evidence
3       of interviews and congressional hearings. Likewise, this Court has
4       deliberately avoided ruling on what should be considered admissible and
5       inculpatory as to the behavior of the Defendant in this matter. This, and the
6       general failings and errors made by this Court can and will be corrected
7       in the higher Courts. The evidence conclusively proves: (1) Defendant
8       has continually promised a Public Forum standard, (2) The President's
9       account and other similar accounts have been held to be Public Forums,
10      (3) There are over 100,000 similar accounts on Twitter that meet the
11      standard of the President's account, (4) Denial of access to these
12      Public Forums is a violation of the First Amendment, (5) Repeated
13      denial of access has turned Twitter into a "Digital Company Town"
14      in their self-declared Public Forum space, and (6) All of Plaintiff's claims
15      are conjoined and inextricable, with the result of the massive number of
16      violations being the DOJ's present antitrust investigation of Defendant,
17      Facebook, and Google. For these reasons, the Plaintiff Appeals.
18
19
20
21
22     DATED: August 16, 2019       ___________________________________
23                                            Craig R. Brittain
24                                            8625 E. Sharon Dr.
25                                            Scottsdale, AZ, 85260
26                                            (602) 502-5612
27                                            craig@brittainforsenate.com
28                                            craigrbrittain@gmail.com
